Citation Nr: 0112030	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  94-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than post traumatic 
stress disorder (PTSD)). 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for PTSD, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1993 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the above claims.

The case was previously before the Board in January 1996, 
when it was remanded for additional development.  The 
requested development has been completed to the extent 
necessary.

In a February 1995 informal hearing presentation, the 
veteran's representative made reference to 38 C.F.R. § 3.105.  
By letters dated in January 1996 and June 2000, the RO asked 
that the veteran clarify whether he was making a claim for 
clear and unmistakable error in any prior final decision.  He 
did not respond.  No further action is warranted.

The issue of entitlement to service connection for PTSD is 
the subject of the remand herein.


FINDINGS OF FACT

1.  In May 1992, the RO denied entitlement to service 
connection for a nervous condition, including PTSD.  The 
veteran was notified of that decision by letter dated May 11, 
1992, but did not perfect an appeal.

2.  Evidence submitted since the May 1992 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
nervous condition, or acquired psychiatric disorder (other 
than PTSD).  

3.  Some of the evidence received since May 1992 in support 
of the veteran's attempt to reopen his claim for service 
connection for PTSD is new and material. 


CONCLUSIONS OF LAW

1.  The RO's May 1992 denial of service connection for a 
nervous condition, including PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(b),20.1103 (2000).  

2.  Evidence submitted since the RO's May 1992 denial of 
service connection for a an acquired psychiatric disorder 
(nervous condition) (other than PTSD) is not new and 
material; thus, the requirements to reopen the claim have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

3.  New and material evidence has been received, and the 
veteran's claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service personnel records show that his 
military occupation specialty (MOS) was an anti-aircraft 
artillery gun crewman.  He was a member of a 90 millimeter 
gun crew with Battery B of the 745th Anti-aircraft Artillery 
Gun Battalion and served in the Pacific theater from January 
1943 to November 1945.  The gun was used for the protection 
of ground personnel against enemy aircraft action.  

The veteran's service medical records disclose no complaints 
or findings of a psychiatric disorder.  Psychiatric 
evaluation was normal on separation examination in December 
1945.  

In January 1971, William F. Austin, M.D. diagnosed the 
veteran as having anxiety state.  He stated that he had 
treated the veteran since February 1966 for this condition.  

The RO denied entitlement to service connection for a 
psychiatric disorder in March 1971.  The veteran appealed the 
RO's decision to the Board.  

During the course of the appeal, additional evidence was 
obtained, including statements and testimony from the veteran 
detailing his post-service psychiatric symptoms and 
treatment.  The veteran maintained that his psychiatric 
problems began during World War II when he served as an anti-
aircraft gunner in the South Pacific.  He was subjected to 
aircraft attacks and participated in invasions.  

The veteran also provided six lay statements from long-time 
acquaintances indicating that they had observed that the 
veteran had psychiatric problems, including depression and 
nervousness, after his separation from service. 

In May 1971, Dr. Austin diagnosed the veteran as having 
anxiety neurosis.  A hospitalization report from the Augusta, 
Georgia, VA Medical Center (VAMC) dated from July to August 
1969, obtained in September 1971, showed that the veteran was 
diagnosed as having a conversion reaction.  Statements dated 
in September 1971 from C.S. Britt, M.D., C.A. Wilson, Jr., 
M.D., and Herbert Kirchman, M.D. revealed no psychiatric 
treatment.

In November 1971, the Board denied entitlement to service 
connection for a psychiatric disorder.

In August 1987, VA treatment records of the veteran dated 
from 1986 to 1987 were associated with the claims folder.  
These records revealed that he was diagnosed as having a 
chronic anxiety disorder in May and November 1986 and May 
1987.

Dr. Austin reported in August 1987 that the veteran was 
treated for hypertension, elevated cholesterol, and peptic 
ulcer disease.

The veteran submitted additional evidence to the RO in April 
1991, consisting of VA treatment records dated from 1985 to 
1991, treatment records from Glynn Brunswick Memorial 
Hospital dated from 1983 to 1988, treatment records from Carl 
M. Drury, M.D. dated from 1982 to 1990, and treatment records 
from Dr. Austin dated from 1966 to 1970.  The majority of 
these records made no mention of any psychiatric problems; 
however, the veteran was treated for nervousness by Dr. 
Austin as early as 1966.

In May 1991, the RO found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a psychiatric disorder.  The veteran was notified of the 
RO's decision and of his appellate rights by letter dated May 
23, 1991.  He did not appeal.

The veteran sought to reopen his claim for service connection 
for a psychiatric disorder in August 1991.  He also claimed 
entitlement to service connection for PTSD as a result of 
fighting in the Pacific for two and a half years. 

In a statement received at the RO in January 1992, the 
veteran reported that during the campaign at Burma he saw one 
of his comrades (W.P.) crack up and get "shipped out."  He 
also participated in day-to-day fighting and buried the 
disfigured bodies of the Japanese soldiers.  He said that he 
got little sleep because he was afraid someone would slit his 
throat or throw a grenade on him. 

The veteran was afforded a VA examination in February 1992.  
The examiner diagnosed anxiety neurosis and indicated that 
the veteran did not have symptoms to warrant a diagnosis of 
PTSD.

The RO denied entitlement to service connection for a nervous 
condition, including PTSD, in May 1992 and notified the 
veteran of its decision and of his appellate rights by letter 
dated May 11, 1992.  The claim for service connection for 
PTSD was denied on the grounds that although the veteran 
served in the Pacific during World War II, he did not have 
any combat action ribbons or medals for valor, did not 
provide details of his actual stressors, and was not 
diagnosed as having PTSD.  

The veteran submitted a notice of disagreement (NOD), along 
with copies of his service personnel records, to the RO on 
May 20, 1992.  He stated that he fired 90 millimeter anti-
aircraft guns at the enemy.  A statement of the case was 
issued on July 29, 1992.  The veteran did not submit a 
substantive appeal.  A letter from the veteran received at 
the RO in August 1992 made no reference to the denial of the 
claim for service connection for a nervous condition, 
including PTSD, and referenced unrelated health problems.  

In August 1992, A.H. reported that she personally saw the 
veteran's medals and that his in-service stressor was manning 
anti-aircraft guns.   

In September 1992, VA treatment records dated from 1990 to 
1992 were associated with the claims file.  These records 
were negative for any treatment for a psychiatric disorder.  
A prior medical history of a neurosis disorder was noted in 
August 1990.

In July 1993, the veteran stated that he was involved in 
combat during service and submitted two documents to the RO, 
titled Message from the Brigade Commander and Historical 
Sketch, respectively, as well as an excerpt from the book Bob 
Hope.  The two documents described some of the veteran's 
unit's activities during service, including engaging the 
enemy in combat and participating in raids. 

In accordance with the Board's January 1996 remand, the RO 
wrote to the veteran in January 1996 and asked that he 
provide the names, and addresses of any health care providers 
that had treated him for a psychiatric disorder since his 
discharge from service, as well as releases so that the RO 
could obtain the records.  

In February 1996, the veteran reported that he has had 
problems with nightmares and nervousness since his separation 
from service.  The veteran also submitted an August 1992 VA 
treatment note showing treatment for sinus problems.  

In February 1997, the veteran submitted private treatment 
records, including from Christopher D. Rucker, M.D., dated 
from 1989 to 1996, to the RO.  These records showed no 
treatment for a psychiatric disorder.

Also associated with the claims file at various times 
subsequent to the Board's January 1996 remand were VA 
treatment records of the veteran, dated from 1989 to 1996.  
These records showed that the veteran was diagnosed as having 
psychoneurosis in May and October 1993 and February and 
November 1994. 


II.  Legal analysis

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-
2100 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The new law does not require remand of these claims.  This is 
true because, as regards the duty to assist provisions in the 
new law, the new law specifically provides that "[n]othing 
in this section shall be construed to required the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured . . . ."  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  In addition, 
the Board finds that VA has already fulfilled the notice and 
duty to assist requirements of the VCAA.  The veteran was 
notified of the information necessary to substantiate his 
claims in the Board's January 1996 remand, in a letter from 
the RO dated in January 1996, and by means of a May 2000 
supplemental statement of the case. VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  The RO obtained the 
veteran's VA treatment records, and he denied receiving any 
private psychiatric treatment in February 1996. VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  Nothing in the 
record suggests the existence of evidence that might reopen 
the finally denied claim.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  The veteran has not provided notice of 
additional relevant treatment records that have not been 
obtained.  Under these circumstances, the Board finds that 
adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.


B.  Acquired psychiatric disorder (other than PTSD)

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a), and 20.1103 (2000).  

In a May 1992 rating decision, the RO denied the veteran's 
claim for service connection for a nervous condition.  The 
veteran was notified of the RO's decision and of his 
appellate rights by letter dated May 11, 1992.  He did not 
perfect an appeal.  The veteran's statement received at the 
RO in August 1992 does not constitute a substantive appeal 
because he made no reference to the RO's May 1992 denial of 
service connection for a psychiatric disorder and discussed 
other physical impairments.  Thus, that decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(b), and 20.1103 (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

At the time of the May 1992 RO decision, the evidence of 
record showed that the veteran was first shown to have 
anxiety neurosis in 1966.  Service medical records were 
negative for any complaints or findings of a psychiatric 
disorder; however, the veteran reported that he was involved 
in combat during service.  The evidence did not show that the 
post-service psychiatric disorder was related to any in-
service disease or injury.  Any "new" evidence would have 
to bear directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has a 
psychiatric disorder that had its onset during or is related 
to active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1992, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The copies of the service personnel records submitted by the 
veteran were of record at the time of the May 1992 RO 
decision and are therefore not new.  Some of the VA treatment 
records obtained in conjunction with the petition to reopen 
the claim were also of record at the time of the May 1992 RO 
decision and are, likewise, not new. 

Further, the new medical records showing diagnoses of a 
psychiatric disorder, such as psychoneurosis, are cumulative.  
There was medical evidence before the RO in 1992 showing that 
the veteran suffered from a psychiatric disorder.

Nor do the medical records in any way provide a medical 
linkage of any current psychiatric disorder with the 
veteran's active service.  There is no medical evidence 
indicating that the veteran has any psychiatric disorder 
related to any in-service disease or injury.  Accordingly, 
even if new, the Board finds that these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

Medical records that do not mention a psychiatric disorder, 
even if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute. 

The documents submitted by the veteran titled Message from 
the Brigade Commander and Historical Sketch and the excerpt 
from the book Bob Hope describing some of the veteran's 
unit's activities during service, as well as the statement 
from A.H. indicating that the veteran manned anti-aircraft 
guns during service, while new, are not material.  These 
documents in no way establish that the veteran has a 
psychiatric disorder related to any of these in-service 
experiences, and are therefore not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

Accordingly, the Board finds that the evidence received 
subsequent to May 1992 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for an acquired psychiatric disorder.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


C.  PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy and the stressors are related to the 
combat.  See Gaines v. West, 11 Vet. App. 353 (1998).  The 
Court has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2000). 

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat 
area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" 
encompass both combat and non-combat activities.  Id.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.

As discussed above, the May 1992 rating decision denying 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b) 
(2000).  The RO denied the claim, in pertinent part, because 
the veteran did not have any combat action ribbons or medals 
for valor and did not provide details of his actual 
stressors.

New and material evidence has been received to reopen the 
veteran's claim.  At the time of the May 1992 rating 
decision, the veteran had alleged that he participated in 
combat during service.  His reported stressors included being 
subjected to aircraft attacks, participating in invasions, 
seeing one of his comrades (W.P.) crack up and get "shipped 
out," participating in day-to-day fighting, burying the 
disfigured bodies of the Japanese soldiers, and getting 
little sleep because he was afraid someone would slit his 
throat or throw a grenade on him.  

Since May 1992, the veteran has provided new evidence 
corroborating that he was a veteran of combat, consisting of 
the documents titled Message from the Brigade Commander and 
Historical Sketch describing some of his unit's activities, 
including engaging the enemy in combat.  The additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  However, the Board cannot, at this 
point, adjudicate the reopened claim, as further assistance 
to the veteran is first required to comply with the duty to 
assist. 


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) is denied.

As new and material evidence has been submitted to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

Service connection for PTSD

Additional evidentiary development of the record is in order.  
The RO should attempt to verify the veteran's alleged 
stressors, as discussed above.  The veteran has provided some 
details for the alleged stressors and the RO should also give 
him an opportunity to provide additional details regarding 
these events and any other events.  The veteran is advised 
that this information is vitally necessary to obtain 
supportive evidence of his particular stressful events, and 
if he does not provide sufficient details, an adequate search 
for verifying information cannot be conducted.  Based on the 
statements he has submitted, the RO should contact the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197 (formerly the Environmental Support 
Group) for its assistance in verifying the reported 
stressors.  The RO should also request the veteran's complete 
service personnel records from the National Personnel Records 
Center (NPRC) on remand. 

Further, the veteran should also be asked to provide the 
names and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for PTSD since 
1996.  If any such treatment is adequately identified and 
appropriate releases provided, the RO should attempt to 
obtain those records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, if any stressors are verified or established, it 
will be necessary to obtain an examination in this case. 
VCAA, Pub. L. No. 106-475, § 3, 114 Stat. 2096 (to be 
codified at 38 U.S.C.A. § 5103A(d)).  The medical evidence 
does not show diagnosis of PTSD.  Although the veteran was 
afforded a VA examination in February 1992, he did not 
describe any specific stressors for the examiner.  Therefore, 
if the veteran's stressors are established, he should be re-
examined to determine whether he has PTSD.  If PTSD diagnosis 
is warranted, the examiner is asked to identify the in-
service stressor, if any, considered sufficient to produce 
PTSD.  

Accordingly, this case is REMANDED for the following:

1.  Obtain the veteran's service 
personnel records from the NPRC.

2.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for PTSD since 1996; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
PTSD since 1996, and the approximate 
dates of such treatment.

3.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

5.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide as many details as possible 
of the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.  

6.  The RO should send what information 
it has about the veteran's active service 
and reported stressors to the USASCRUR to 
see if any information can be provided to 
confirm or verify the occurrence of the 
veteran's claimed stressors.  

7.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and if any of his 
stressors are related to combat.  If any 
stressors are verified or otherwise 
established, prepare a memorandum 
describing which of the veteran's 
stressors have been verified or otherwise 
established as having occurred during 
military service.

8.  If, and only if, stressors are 
verified or otherwise established, 
schedule the veteran for a complete and 
thorough VA psychiatric examination in 
order to determine whether he has PTSD.  
Prior to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history, and the RO's memorandum detailing 
which stressors have been verified for 
purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV.  
All necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

9.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

10.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

11.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

12.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



